DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 6, 15, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1, 3, 6, 15, 21 and 22 are directed to a solder alloy as set forth in the instant claims.  The closest prior art of record is US 2004/0115088 A1 to Ohnishi et al and JP 2004141910 to Amami et al as set forth in the office action mailed 2/26/2021 and US 2017/0216975 A1 to Tachibana et al.  The above cited prior art discloses solder alloys overlapping or lying within the instantly claimed composition, but is silent as to the limitation “wherein the solder alloy contains an intermetallic compound that has a maximum grain size of 100 μm or less in a region at least 50 μm away from a surface of the solder alloy.” As set forth in applicant remarks filed 4/27/2021, the data in Table 1 of the instant specification, specifically example 8 and comparative example 4, demonstrates that an alloy lying within the instantly claimed composition does not necessarily possess the instantly claimed intermetallic compound with the instantly claimed size unless specific processing steps (specifically ultrasonic vibration) are applied to the alloy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736